"ADDENDUM"

 

This Addendum is intended to amend that Distributor Agreement executed on June
25th 2012 between Alkame Water, Inc. ("Distributor") and Xtreme Technologies,
inc. ("Company"). In the event that Company's unable to meet production demands
for product (i.e. New Brand) ordered by Distributor, the Company agrees, after
written notice from Distributor and the reasonable opportunity to remedy such
production deficits, to permit Distributor to establish other sources of
production in accordance with the following terms and conditions:

 

1. The product may only be manufactured utilizing the proprietary process
patented by Company, using equipment manufactured either by Company or under its
supervision and authorization.

 

2. Distributor shall pay Company a per unit/case licensing fee for a'' product
manufactured by Distributor in accordance herewith, at pricing mutually
agreeable to both parties prior to production of the product, and an advance on
anticipated licensing fees in an amount necessary to finance Company's costs of
manufacturing the processing equipment.

 

3. Nothing contained herein shall be construed to alter the terms of Article IV
of the Distributor Agreement, or otherwise authorize Distributor, or its
partners/affiliate companies, to develop or use the patented, proprietary
technology developed by Company without the prior written authorization from
Company.

 

/s/ Jeffery Cranda Date: 6/25/12 Xtreme Technologies, Inc., President/CEO    
/s/ Robert Eakle Date: 6/25/12 Alkame Water, Inc., President



1

 

 

